UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-7201



EDGAR LEON APPLEWHITE,

                                            Plaintiff - Appellant,

         versus


GEORGE WILT; NURSE KNIGHT,

                                           Defendants - Appellees,

         and

HARNETT CORRECTIONAL CENTER,

                                                        Defendant.




                             No. 97-7202



EDGAR LEON APPLEWHITE,

                                            Plaintiff - Appellant,

         versus

JAMES B. HUNT, JR.,

                                             Defendant - Appellee.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge; Joseph C. Howard, District Judge. (CA-96-815-5-CT-
BO3, CA-97-449-5-CT-H3)


Submitted:   December 11, 1997        Decided:   December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edgar Leon Applewhite, Appellant Pro Se. William McBlief, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In appeal No. 97-7201, Appellant, a North Carolina inmate,

filed an untimely notice of appeal. We dismiss for lack of juris-

diction. The time periods for filing notices of appeal are governed

by Fed. R. App. P. 4. These periods are "mandatory and jurisdic-

tional." Browder v. Director, Dep't of Corrections, 434 U.S. 257,
264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). Parties to civil actions have thirty days within which to

file in the district court notices of appeal from judgments or

final orders. See Fed. R. App. P. 4(a)(1). The only exceptions to
the appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). The district court entered its order
on July 14, 1997; Appellant's notice of appeal was filed on August

20, 1997, which is beyond the thirty-day appeal period. Appellant's

failure to note a timely appeal or obtain an extension of the ap-
peal period leaves this court without jurisdiction to consider the

merits of Appellant's appeal. We therefore dismiss the appeal.

     In appeal No. 97-7202, Appellant appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997), (formerly 28 U.S.C. §

1915(d) (1994)). We have reviewed the record and the district

court's opinion accepting the magistrate judge's recommendation and

find that this appeal is frivolous. Accordingly, we dismiss the

appeal on the reasoning of the district court. Applewhite v. Hunt,
No. CA-97-449-5-CT-H3 (E.D.N.C. Aug. 11, 1997).

                                3
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                       DISMISSED




                               4